Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 12, 14, 15 are  objected to because of the following informalities:
Regarding claim 6, replace “pluraltiy” with --  plurality --.
Regarding claim 12, “pluraltiy” and “levitaion” are misspelled at many places.
Regarding claim 14, replace “systm” with --  system --.
Regarding claim 15, replace “alteranting” with --  alternating --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitfield et al. (10,541,597).
Regarding claim 2, Whitfield et al. shows a magnetic drive system comprising:
a pair of magnetic gears (172, above and below 184 and 186) supported by a first spindle (through 176) and separated from each other on the first spindle by an air gap 
a motor coupling gear (174) supported by a second spindle (through 188), the motor coupling gear being radially offset (when alpha equal zero) from the pair of magnetic gears and configured to couple to a motor (column 9, lines 20-21) or generator; and
a radial flange (flat surface outside 203, Fig. 8A) operably connected to the motor coupling gear and including a plurality of torque magnets (192), the radial flange having a diameter and thickness such that it spans the radial offset between the motor coupling gear and the pair of magnetic gears and fits within the air gap without contacting (Figs 8A and 8B), wherein the torque magnets of the radial flange interact with the torque magnets of at least one of the pair of magnetic gears such that rotation of the motor coupling gear effectuates rotation of the pair of magnetic gears (182).
Regarding claim 10, Whitfield et al. also shows wherein the torque magnets on the radial flange are placed on the radial flange in an alternating north and south pattern (N, S, right, Fig. 8A).
Regarding claim 11, Whitfield et al. also shows wherein the torque magnets on the at least one of the pair of magnetic gears are placed on the magnetic gear in an alternating north and south pattern (N, S, left, Fig. 8A) and interact with the alternating pattern on the radial flange such that rotation of the radial flange effectuates rotation of the pair of magnetic gears.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield et al. in view of Jones (2,460,015).
Regarding claim 3, Whitfield et al. shows all of the limitations of the claimed invention except for wherein the torque magnets of at least one of the pair of magnetic gears interact with torque magnets of a magnetic coupling associated with a flywheel, wherein rotation of the at least one of the pair of magnetic gears effectuates rotation of the flywheel.
	Jones shows wherein the torque magnets of at least one of the pair of magnetic gears interact with torque magnets of a magnetic coupling associated with a flywheel, wherein rotation of the at least one of the pair of magnetic gears effectuates rotation of the flywheel for the purpose of increasing inertia.
Since Whitfield et al. and Jones are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a flywheel as taught by Jones for the purpose discussed above.

Regarding claim 5, Jones also shows wherein the magnetic coupling is a mounted on a shaft (21) of the flywheel (5).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a magnetic drive system comprising: a plurality of flywheel assemblies arranged in a pod, each flywheel assembly including at least one flywheel mounted on a shaft, a housing surrounding the at least one flywheel, a base plate with a plurality of magnets associated therewith, a levitation plate secured to the shaft and having a plurality of magnets opposing the magnets of the base plate, a magnetic coupling having a plurality of torque magnets mounted on the shaft on an end opposite the levitation plate; and a central motor coupling coupled to a motor or generator and including a plurality of torque magnets formed on a surface thereof, wherein rotation of the central motor coupling causes rotation of the at least one flywheel of each of the plurality of flywheel assemblies as recited in claim 12; a system for generation and storage of electrical energy comprising: at least one renewable energy source; at least one flywheel configured to receive energy produced by the at least one renewable energy source; a hydrocarbon generator configured to convert a hydrocarbon received from a hydrocarbon source into energy and to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/DANG D. LE/
Examiner
Art Unit 2834



3/24/2022

/DANG D LE/Primary Examiner, Art Unit 2834